DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/055,770 filed on April 2, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1-3, 14 and 19-20 being currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. US PGPUB 2015/0115108 in view of Ghoshal US PGPUB 2017/0088277, and further in view of Knapp et al. US PGPUB 2016/0236790.
Regarding claim 1, Benson discloses a power supply method for supplying power to an unmanned aerial vehicle (UAV) [figs. 1-2; par. 6], comprising: 
converting heat generated by at least one energy component of the UAV into electrical power [par. 35; a thermoelectric generator may function as an energy-harvesting device for the UAV while the aircraft is “away from a designated recharging 
supplying the electrical power converted from the heat to the UAV based on a flying status of the UAV and/or a discharge status of a power battery of the UAV  [pars. 35, 62-65; based on the charge state of the battery, electric energy (from the harvesting circuit which may be a thermoelectric generator, par. 35) is supplied to the motors or to the battery to recharge it (the battery is also part of the UAV); pars. 42, 46-47, 72, 81-87 & 92-97; also based on the mission and operations (including the flying operation, taking off, landing, altitude speed)of the UAV, current is supplied to the motors 214 based on the status];
wherein the power battery is a main power source of the UAV [fig. 2, batteries 218 is a main power source for the UAV; pars. 61-62].
Benson does not explicitly disclose supplying the electrical power converted from the heat to a power-consuming component of the UAV.
However, Ghoshal discloses a UAV [fig. 1; par. 3] power system [figs. 1 & 9] which supplying the electrical power converted from the heat to a power-consuming component of the UAV [fig. 1, the thermoelectric generator 110 (TEG) along with the thermophotovoltaic electrical generator 205 (TPV) supply power to DC/DC converter 130 which powers microinverter 135 and AC loads 140 as well as motors 145; pars. 24, 28 & 46 ; the batteries can also provide power to the motors (par. 28)]
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Benson to further include supplying the electrical power converted from the heat to a power-consuming component of the UAV for the 
The combination of Benson and Ghoshal does not explicitly disclose supplying the electrical power from the alternative source to the power-consuming component in response to the discharge status of the power battery indicating at least one of:
the power battery is disconnected; or
the power battery is in a preselected failure mode.
However, Knapp discloses a UAV power system [fig. 8; pars. 87 & 89] which supplies the electrical power from the alternative source to the power-consuming component in response to the discharge status of the power battery indicating at least one of: the power battery is disconnected; or the power battery is in a preselected failure mode [pars. 218, 221-233, 247, 252, 267 & 422; in case of the failure of the batteries then powr can be provided by generators to the power-consuming components connected to bus 806/808].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Benson and Thomas to further include supplying the electrical power from the alternative source to the power-consuming component in response to the discharge status of the power battery indicating at least one of: the power battery is disconnected; or the power battery is in a preselected failure mode for the purpose of accommodating the failure of a battery pack by providing redundant power systems, as taught by Knapp (pars. 218, 221-233, 247, 252, 267 & 422).
Regarding claim 2, Benson discloses determining the flying status of the UAV [pars. 72, 81-87 & 92-97; determining the mission and operations (including the flying operation, taking off, landing, altitude speed) of the UAV] wherein supplying the electrical power comprises supplying the electrical power to the UAV in response to the flying status indicating that the UAV needs enhanced power output [fig. 6; pars. 72, 81-87, 92-97, 109, 111 & 113-115; based on the mission and operations (including the flying operation, taking off, landing, altitude speed) of the UAV current is commanded to be supplied to the motor].
Regarding claim 3, Benson discloses further comprising: 
determining a discharge status of the power battery of the UAV [par. 62]; 
wherein supplying the electrical power comprises supplying the electrical power to the UAV to supplement the power battery in response to the discharge status of the power battery indicating at least one of: the power battery is below a predetermined battery power threshold [par. 97; charge state data 410 determines when the battery is below a threshold and needs recharging].
Regarding claim 4, Benson discloses wherein converting the heat comprises generating the electrical power via a thermoelectric device positioned on the UAV [par. 35; an energy-harvesting system 206 on the UAV can comprise a thermoelectric generator].
Benson does not explicitly disclose the thermoelectric device is a semiconductor thermoelectric device.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Benson to further include the thermoelectric device is a semiconductor thermoelectric device for the purpose of providing a thermoelectric generator with high thermoelectric figure of merit, as taught by Ghoshal (par. 38).
Regarding claim 5, Benson discloses wherein generating the electrical power comprises: 
creating a temperature difference between two surface regions of the thermoelectric device positioned on the UAV; and generating the electrical power with the temperature difference [par. 36; a thermoelectric generator is provided on the UAV, this is how a thermoelectric generator functions].
Regarding claim 6, Benson discloses wherein creating the temperature difference comprises heating a first one of the two surface regions of the semiconductor thermoelectric device [par. 36; a thermoelectric generator is provided on the UAV, the UAV, through its operation, would heat the surface regions of the semiconductor device].
Regarding claim 8, Benson does not explicitly disclose wherein creating the temperature difference comprises cooling a second one of the two surface regions of the semiconductor thermoelectric device.
However, Ghoshal further discloses wherein creating the temperature difference comprises cooling a second one of the two surface regions of the semiconductor 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Benson to further include wherein creating the temperature difference comprises cooling a second one of the two surface regions of the semiconductor thermoelectric device for the purpose of creating a temperature gradient that can be used to produce electricity, as taught by Ghosal (par. 38).
Regarding claim 9, Benson does not explicitly disclose wherein cooling the second one of the two surface regions comprises cooling the second one of the two surface regions via a heat dissipator by absorbing heat from at least a part of the second one of the two surface regions via the heat dissipator.
However, Ghoshal as applied in claim 8 discloses wherein cooling the second one of the two surface regions comprises cooling the second one of the two surface regions via a heat dissipator by absorbing heat from at least a part of the second one of the two surface regions via the heat dissipator [fig. 4; second surface 425 of the TEG is cooled by heat exchanger 430 which dissipates heat by metal fins; pars. 38-42].
Regarding claim 10, Ghoshal as applied in claim 8 discloses wherein cooling the second one of the two surface regions comprises cooling the heat dissipator with air adjacent to the UAV [fig. 4; second surface 425 of the TEG is cooled by heat exchanger 430 which dissipates heat by metal fins, into the air; pars. 38-42]..
Regarding claim 11, Ghoshal as applied in claim 8 discloses wherein cooling the heat dissipator comprises reducing a temperature of the air via airflow created by one or more propellers of the UAV  [fig. 4; second surface 425 of the TEG is cooled by 
Regarding claim 12, Benson discloses further comprising: storing the electrical power by charging a power source [pars. 35-36; storing the power by charging the battery].
Benson does not explicitly disclose the power source is a super capacitor.
However, Knapp further discloses the power source is a super capacitor [par. 80].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Benson to further include the power source is a super capacitor since super capacitors are capable of rapid acceptance and delivery of charge.
Regarding claim 13, Benson discloses wherein supplying the electrical power comprises supplying stored electrical power from the power source [to a propulsion unit of the UAV [pars. 35-36, 63 & 87-88; supplying energy to the electric motors for propulsion from the battery].
Benson does not explicitly disclose the power source is a super capacitor.
However, Knapp as applied in claim 12 discloses the power source is a super capacitor.
Regarding claim 14, Benson discloses wherein supplying the electrical power comprises controlling a power supply of by the power source [fig. 6; pars. 72, 81-87, 92-97, 109, 111 & 113-115; based on the mission and operations (including the flying 
Benson does not explicitly disclose the power source is a super capacitor.
However, Knapp as applied in claim 12 discloses the power source is a super capacitor.
Regarding claim 15, Benson discloses wherein controlling the power supply comprises controlling charging the power source and/or supplying the stored electrical power from the power source a via a micro-controller unit (MCU) [par. 66 & 85-88; the controller 210 controls the charging and/or supply from the batteries].
Benson does not explicitly disclose the power source is a super capacitor.
However, Knapp as applied in claim 12 discloses the power source is a super capacitor.
Regarding claim 16, Benson discloses wherein controlling the power supply comprises sampling a voltage and/or a current of the power source [par. 97, measuring voltage of the battery].
Benson does not explicitly disclose the power source is a super capacitor.
However, Knapp as applied in claim 12 discloses the power source is a super capacitor.
Regarding claim 17, Benson discloses wherein controlling the power supply comprises managing charging the power source and/or supplying the stored electrical power from the power source based on a result of sampling the voltage and/or the current [par. 66, 85-88 & 96-100; the controller 210 controls the charging and/or supply from the battery based on the charge state].

However, Knapp as applied in claim 12 discloses the power source is a super capacitor.
Regarding claim 18, Benson discloses wherein managing charging the power source and/or supplying the stored electrical power from the he power source comprises activating charging at a first time and activating supplying at a second time that is different from the first time [fig. 6; pars. 72, 81-87, 92-97, 109, 111 & 113-115; based on the mission and operations (including the flying operation, taking off, landing, altitude speed) of the UAV current is commanded to be supplied to the motor or charged to the battery, at various different times].
Benson does not explicitly disclose the power source is a super capacitor.
However, Knapp as applied in claim 12 discloses the power source is a super capacitor.
Regarding claim 19, Benson discloses a system for supplying power to an unmanned aerial vehicle (UAV) [figs. 1-2; par. 6], comprising: one or more processors, individually or collectively [par. 66 & 85-88; the controller 210 controls the charging and/or supply from the batteries], configured to:
convert heat generated by at least one energy component of the UAV into electrical power [par. 35; a thermoelectric generator may function as an energy-harvesting device for the UAV while the aircraft is “away from a designated recharging location”, thus using heat from some component on the vehicle to generate electrical energy]; and 

Regarding claim 20, Benson discloses an unmanned aerial vehicle (UAV) [figs. 1-2; par. 6], comprising: 
a power supply system of claim 19 [fig. 2]; and 
a propulsion unit coupled to the power supply system [fig. 2, motor group 214], wherein the power supply system is configured to supply power to the propulsion unit [fig. 2; pars. 35-36 & 63].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. US PGPUB 2015/0115108 in view of Ghoshal US PGPUB 2017/0088277, further in view of Knapp et al. US PGPUB 2016/0236790 and further in view of Sugano US PGPUB 2011/0266996.
Regarding claim 7, Benson does not explicitly disclose wherein heating the first one of the two surface regions comprises collecting heat produced by the power battery of the UAV via a heat collector and providing the collected heat to the first one of the two surface regions.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Benson to further include wherein heating the first one of the two surface regions comprises collecting heat produced by the UAV via a heat collector and providing the collected heat to the first one of the two surface region for the purpose of converting available heat into electricity, as taught by Ghoshal (pars. 37-39).
The combination of Benson, Ghoshal and Knapp does not explicitly disclose collecting heat from the power battery.
However, Sugano disclose a vehicle charging system which uses a thermoelectric generator to collect heat from the power battery [fig. 1; par. 114].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Benson, Ghoshal and Knapp to further include collecting heat from the power battery for the purpose of increasing the efficiency of the battery, as taught by Sugano (par. 114).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
	
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859